Title: 21st.
From: Adams, John Quincy
To: 


       I attended Mr. Carey in the forenoon, and went with Putnam to hear Dr. Tucker in the afternoon. He is a very good preacher, but the generality of his hearers look, as if they were form’d of the coarsest clay. A number of female figures in particular seem to charge nature with having made gross mistakes.
       I passed the evening till almost 9 o’clock with Putnam. Townsend took me from there and carried me volens nolens to sup with him. I intended to have written a great deal this day, but all my schemes vanished with the fleeting hours, and I must now refer this matter, till I return from my intended Journey.
      